Citation Nr: 1718974	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-23 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service-connection for an eye disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for anxiety.

4.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to May 23, 2016, and a rating higher than 70 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1986 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's above-listed service connection claims, as well as an April 2015 rating decisions from the Appeals Management Center (AMC) granting service connection for PTSD and assigning a 30 percent rating.  A June 2016 rating decision increased PTSD to 70 percent from May 23, 2016.

The Veteran's headache and anxiety claims were remanded by the Board in August 2014 and July 2015.  His eye claim was denied in August 2014.  The Veteran appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court), which remanded the matter back to the Board in June 2015 pursuant to a Joint Motion for Remand (JMR) filed by the parties.  The Board also remanded that claim in July 2015.

In March 2013, the Veteran testified before a Veterans Law Judge (VLJ) who has since left the Board.  In February 2017, he was notified that this VLJ was no longer available and advised of his opportunity to testify at an additional hearing.  However, he has not responded to this letter, and therefore the Board will proceed.


FINDINGS OF FACT

1.  Blepharitis and chalazions are not etiologically related to service or a service-connected disability.

2.  Headaches are proximately due to PTSD.

3.  The Veteran's anxiety is associated with his PTSD.

4.  Prior to May 23, 2016, PTSD is manifested by nightmares, intermittent depressed mood, and a single incident of domestic violence with otherwise adequate impulse control; from that date, it is manifested by depressed mood, loss of interest, irritability, and deficiencies in most areas.

5.  The Veteran's disabilities have not been shown to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for anxiety as part of the Veteran's PTSD have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 4.14, 4.130 (2016).

4.  The criteria for an initial rating higher than 30 percent for PTSD prior to May 23, 2016, and a rating higher than 70 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).


A.  Eyes

As noted in the October 2010 VA examination, the Veteran's current eye diagnoses are left and right upper eyelid chalazions and blepharitis.  During service, the Veteran was seen twice in December 1987 for a rash around his eyes and was diagnosed with conjunctivitis.

The Board denied the claim in August 2014, based on VA opinions from October 2010 and February 2012.  The October 2010 opinion stated that the Veteran was diagnosed with conjunctivitis twice in service, and had been having trouble with rashes for many years.  The examiner noted that chalazions of the eyelids are not infectious, and that the Veteran had no eye infections in many years.  He explained that rash would not predispose a person to eye infection unless it was infectious in nature or secondary to autoimmune disease, and the there was no evidence of that.  The Veteran has had two diagnosed cases of conjunctivitis, which the examiner would not consider being prone to eye infections more than the average person.

The February 2012 examiner stated that the Veteran's eye condition was less likely than not proximately due to, or the result of, his service-connected PTSD.  She noted that the Veteran had been diagnosed with blepharitis, which was caused by plugging of the oil glands of the eye lashes and could lead to problems with dry eye and chalazions.  This is a common condition related to the nature of an individual's skin and had no relationship to his PTSD.

The June 2016 JMR remanded the issue back to the Board because the October 2010 examiner did not discuss the etiology of chalazions or blepharitis and whether these diagnosed conditions were related to in-service eye rashes.  The Board also did not discuss the February 2012 opinion that chalazions and blepharitis were related to the nature of an individual's skin.  This is relevant because the Veteran is service-connected for eczematous dermatitis versus pityriasis.

In response to the JMR, the Board remanded the matter in July 2015 for a new VA examination and opinion.  The examination was scheduled in October 2015, but the Veteran failed to report.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b). Here, the Veteran has not presented good cause for his failure to appear.  

The evidence of record is against a finding that the Veteran's current eye conditions are etiologically related to service or secondary to a service-connected disability.  The October 2010 VA examiner stated that chalazions of the eyelids are not infectious, and that the Veteran had no eye infections in many years.  The Board also notes that the Veteran was diagnosed with conjunctivitis in service, whereas he is currently diagnosed with blepharitis and chalazions.

The February 2012 examiner stated that blepharitis was not related to PTSD, but was instead related to the nature of an individual's skin.  While the Board has considered whether blepharitis is secondary to the Veteran's service-connected skin condition, the available evidence is against such a finding.  A March 2016 VA skin examination found the Veteran's service-connected dermatitis affected the feet, lower legs, hands, arms, posterior lateral neck, and upper back.  There is no reference to the face or eyes.

While the Board acknowledges that the medical opinions and other evidence for this issue are not adequate, it must adjudicate the claims based on the evidence of record in light of the Veteran's failure to report for the October 2015 examination.

B.  Headaches

The Veteran has claimed that he has headaches which are secondary to his PTSD.  VA records dated August 2011 noted that the Veteran woke up every night after a nightmare and had a headache.  Additional records reflect similar complaints.  During his February 2012 VA examination, the Veteran reported a strong relationship between his headaches and nightmares.  He reported having nightmares two to three times per week, and he would wake up screaming and in a cold sweat.  Immediately after, he developed severe headaches.

The VA examiner was asked for an opinion as to whether headaches were secondary to PTSD.  The Veteran had been scheduled for a concurrent VA psychiatric examination, which found that the Veteran did not have PTSD, and indeed, the Veteran was not service-connected for PTSD at the time.  The VA examiner asked to opine on the etiology of the Veteran's headaches stated that since he did not meet the criteria for PTSD, an opinion as to whether headaches were secondary to PTSD was moot.

VA has not obtained a supplemental opinion addressing this question after the Veteran was granted service connection for PTSD.  However, when asked whether the Veteran's headaches constituted an undiagnosed illness, a February 2015 VA examiner stated that headaches were a diagnosable issue with a known etiology as noted in the February 2012 VA examination.

Resolving any doubts in the Veteran's favor, the evidence is at least in equipoise as to whether headaches are associated with PTSD, based on his documented history of headaches associated with nightmares, as well as the 2012 and 2015 VA opinions.  Therefore, service connection for headaches is granted.

C.  Anxiety

The Veteran filed a claim for service connection for PTSD.  See September 2010 Informal Claim.  Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board recharacterized the issue in August 2014 into two separate service connection claims - PTSD and anxiety - based on the evidence.  PTSD was later granted in the April 2015 rating decision.

The Veteran's claim for PTSD was initially denied because a diagnosis of that specific condition was not shown, and the separate claim for anxiety arose from a diagnosis of anxiety disorder found in the Veteran's December 2011 VA records.  However, his PTSD diagnosis has been clearly established, and there are no additional findings of a separately diagnosed condition.

Given that many psychiatric conditions fall within the purview of the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130, and given that the Veteran has reported anxiety symptoms within the context of his diagnosed PTSD, the Board finds it appropriate to grant service connection for anxiety as part of the Veteran's PTSD. 

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's PTSD with anxiety is rated under the General Rating Formula for Mental Disorders, which provides a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.

The rating is to be assigned not solely on the presence or absence of particular symptoms, but rather the frequency, severity, and duration of such symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The criteria listed in the General Rating Formula for Mental Disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  In other words, the rating criteria are inherently broad in terms of symptoms that may be associated with a service-connected psychiatric disability.

The Board finds that the Veteran's PTSD does not warrant a rating higher than 30 percent prior to May 23, 2016.  This 30 percent rating contemplates a number of symptoms, including sleep impairment, nightmares, and depressed mood, which were documented during the relevant period.  Greater disturbances in mood may warrant a higher 50 percent rating.  However, in VA treatment records from December 2011 show the Veteran reported feeling depressed "at times."  Additional records document negative depression screens in June 2011, August 2013, January 2015, and February 2016.  Therefore, his depression does not manifest with sufficient frequency or duration to warrant the higher rating.

Similarly, the Veteran was incarcerated for an incident of domestic violence in early 2011.  While periods of violence are part of the criteria for the 70 percent rating, there is no evidence of other violent incidents through May 23, 2016, and VA records from December 2011 noted that the Veteran's impulse control seemed adequate for day-to-day functioning.

Finally, his overall social functioning prior to May 23, 2016, is consistent with the assigned 30 percent rating.  During a March 2011 VA examination, he described having poor relationships with females, but had good relationships with males, and did a lot of fishing with his brother and others.  He also spent time helping his elderly parents.  In December 2011, he reported isolating himself, but again, only at times.  An April 2015 VA examiner noted that the Veteran had a girlfriend.

With respect to occupational functioning as it relates to PTSD, the Veteran was unemployed prior to January 2014.  However, VA records dated December 2011 show he had to quit his prior job of six years due to headaches.  The evidence does not reflect any significant occupational impairment resulting from PTSD above and beyond that which is already contemplated by the assigned 30 percent rating.

In addition, the evidence prior to May 23, 2016, contains Global Assessment of Functioning (GAF) scores.  GAF scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Notably, the newly released DSM-5 dropped the use of GAF scores due to a perceived lack of reliability and poor clinical utility.  However, the Secretary of VA has specifically indicated that DSM-5 is to be applied to claims certified to the Board on or after August 4, 2014.  79 Fed. Reg. 45094 (Aug. 4, 2014).  Therefore, GAF scores, which are part of the DSM-IV, are applicable to this case.

The Veteran's GAF scores prior to May 23, 2016, all range from 55 to 60.  Per the DSM-IV, a GAF score of 51-60 indicates "moderate" symptoms, and when viewed with the evidence above, is consistent with the assigned 30 percent rating.

Finally, the Veteran underwent a private evaluation on May 23, 2016, and the AOJ assigned the higher 70 percent rating based upon this evaluation.  In a July 2016 statement, the Veteran's representative argued that this evaluation report was clearly retrospective in scope, and therefore should support a rating higher than 30 percent prior to May 23, 2016.  This private examiner stated that the Veteran's PTSD had significantly impaired his functioning, with deficiencies in most areas, since 2010.  While the Board has considered this argument, there is considerable evidence documenting the severity of the Veteran's PTSD prior to May 2016, including a negative depression screen as late as February 2016.  The earliest that that it can be factually ascertained that he met the criteria the 70 percent rating is May 23, 2016, the date he underwent the private examination.

As to a rating higher than 70 percent from that date, the private evaluation noted the Veteran's symptoms included distressing memories, intense distress when exposed to traumatic reminders, nightmares, insomnia, difficulty trusting others, depressed mood, loss of interest and energy, short-term memory loss, concentration difficulties, and irritability.  The evaluating physician further noted that PTSD resulted in a 70 percent impairment of the Veteran's social and occupational functioning.  These symptoms, and this level of impairment, are all expressly contemplated by the criteria for the 70 percent disability rating.  Nothing in the May 2016 private evaluation reflects gross impairment in thought process, persistent hallucinations, disorientation to time or place, memory loss for basic concepts such as one's own name, or other symptoms consistent with total occupational and social impairment.  Therefore, a higher 100 percent rating is not warranted.

III.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment may also be considered to exist when income exceeds the poverty threshold but is earned in an essentially protected environment.  Id.

An April 2016 VA Form 21-4192 from Century Link Center Omaha shows that the Veteran has been employed there as a cook since January 13, 2014.  In the previous year, he had earned $24,541.88 and worked 37 hours a week.  He had not lost any time due to disability, and no concessions were made to him for his disabilities.

The May 2016 private psychiatric evaluation stated that the Veteran's employment was dependent on a structured and protected environment as he had minimal contact with others.  However, given that the employer itself did not indicate any accommodations were afforded to the Veteran as part of his job, the Board does not find the private examiner's statement to be probative.

The poverty threshold for 2014 was $12,316.00.  Http://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  As the Veteran's income was well in excess of this threshold, and because no concessions were made to accommodate his disabilities, his employment at Century Link Center Omaha is not considered to be marginal and a TDIU is not warranted from January 13, 2014, the date his employment there began.

For the period prior to January 13, 2014, VA records dated December 2011 show the Veteran reported being unemployed for the last year-and-a-half, or approximately since June or July 2010.  However, in his January 2016 VA Form 21-8940, he reported working at a pizza restaurant from June 2011 through January 2013 and earning $1,109.00 per month, or $13,308.00 per year.  He indicated that this restaurant had since closed.

These reports regarding his employment status are in conflict and therefore not credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the credibility of lay evidence can be affected and even impeached by inconsistent statements).  Notably, if the Veteran's statements regarding being employed from 2011 through 2013 were accepted, it would mean that he was gainfully employed for most of the appeal period, which strongly suggests that his disabilities did not prevent him from securing or maintaining substantially gainful employment.  

IV.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in letters dated August 2010 and April 2011, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating his PTSD; and provide opinions regarding the etiology of his headaches.  As noted above, the Veteran was scheduled for a VA eye examination but failed to appear.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Service connection for an eye condition is denied.

Service connection for headaches is granted.

Service connection for anxiety as part of service-connected PTSD is granted.

An initial rating higher than 30 percent for PTSD prior to May 23, 2016, and a rating higher than 70 percent thereafter, is denied.

A TDIU is denied.



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


